Citation Nr: 0505554	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-01 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from July 17, 1979 to 
July 31, 1999; he had 6 months and 12 days of active service 
prior to July 17, 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Previously, the veteran's claim had been denied as not well 
grounded in a rating decision dated in October 1999.  The 
claim was reopened and re-adjudicated in May 2000.  
Thereafter, the Veterans Claims Assistance Act of 2000, 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) was enacted on November 9, 2000, 
changing the standard for processing veterans' claims.  On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  As a result 
of the enactment of the VCAA, in a correspondence dated in 
March 2001, the RO informed the veteran that, because of the 
VCAA, the veteran's claim was to be reviewed again.  The 
claim was again denied in August 2001, and this appeal 
ensued.

This claim was previously remanded by the Board in July 2003.

The Board notes that this appeal originally included a claim 
for service connection for the right knee.  Service 
connection for the right knee was granted in a rating 
decision dated in September 2004.  As the veteran has not 
appealed from that award, neither the issue of service 
connection for the right knee nor the level of the award is 
before the Board.




FINDING OF FACT

The veteran does not have a chronic left knee disability 
attributable to his military service.


CONCLUSION OF LAW

The veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran is a retired paratrooper.  His service medical 
records (SMRs) show no history of any injury to the left 
knee, but do show two incidents of treatment for complaints 
of pain in the left knee.  A treatment record dated in April 
1980 shows the veteran was seen for a complaint of pain and 
weakness in the left knee.  It was noted that there was no 
history of injury to the left knee.  There was no edema, no 
infusion, no crepitation, and no pain on extension or 
flexion.  McMurray's sign was negative.  The veteran was 
given an Ace wrap, and told to wrap the left knee when 
running or jumping.

The only other entry in the SMRs regarding the veteran's left 
knee is a treatment record dated in September 1993 which 
showed the veteran complained of pain in the left knee for 
about one week following weight lifting.  The knee evidenced 
no injury.  It was not tender to pressure, and there was no 
edema, erythema, or ecchymosis noted.  Lachman's test and 
McMurray's sign were negative.  The complaint was categorized 
as knee pain of uncertain etiology, and the veteran was given 
a knee brace, with instructions to not run, jump, or march 
for two weeks.  The veteran's pre-retirement examination in 
April 1999 recorded the veteran's history of knee pain; the 
veteran gave a history of arthritis of the knees.  The 
examiner noted patellar crepitus and concluded that the 
veteran had degenerative joint disease of both knees.

The veteran was afforded two VA orthopedic examinations, in 
May 2000, and May 2004.  The May 2000 examiner found that the 
left knee was normal.  The May 2004 examination found that 
the alignment of the left knee was normal without any 
swelling or effusion.  Patellar position was normal, 
compression was not painful, and there was no patellar grind.  
Joint line was non-tender and ligaments were stable.  
McMurray's, Drawer, and Lachman's tests were negative.  
Quadriceps muscle tone was satisfactory, and range of motion 
was 0 to 140 degrees.  X-ray examination of the left knee was 
normal.  The examiner concluded that the veteran's left knee 
was essentially normal, with good range of motion and 
stability.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

As noted above, the predicate to establishing service 
connection is that there must be medical evidence of a 
current disability.  Scrutiny of all of the evidence of 
record fails to reveal any medical evidence of a current 
disability of the left knee.  While the record shows the 
veteran was seen twice over the last 25 years for a complaint 
of pain in the left knee, there is no current diagnosis of 
any associated underlying disease or disorder, and there has 
been no treatment of the left knee since 1993.  The veteran's 
retirement examination includes a clinical assessment of 
degenerative joint disease, but this impression by the 
examiner does not appear to have been based on x-ray 
evidence.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004) 
(degenerative arthritis is not ratable except when 
established by x-ray finding).  Instead, the examiner appears 
to have based the assessment on a single finding of crepitus 
and the veteran's self-reported history of arthritis.  
Significantly, there are many post-service records showing 
treatment of the right knee by private health care providers, 
but none showing any treatment of the left knee.  
Additionally, the May 2004 examiner specifically considered 
x-ray findings in concluding that there was no diagnosed 
disability of the left knee.  This evidence, based on 
radiologic evaluation, is more persuasive.  Without medical 
evidence of a current disability, the analysis ends.  Service 
connection for a left knee disability cannot be granted 
because there is no evidence of any currently diagnosed 
disability.

III.  Veterans Claims Assistance Act of 2000

As noted above, on November 9, 2000, the VCAA was signed into 
law, changing the standard for processing veterans' claims.  
In adjudicating this issue, the Board has considered the 
provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2001, five months before the adverse decision by the RO from 
which this appeal arises, when the RO also informed the 
veteran that his claim was to be reviewed again.  

Specifically regarding VA's duty to notify, the March 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  The RO also contacted the veteran in a 
letter dated in April 2004, informing him of the Board's 
remand and upcoming orthopedic examination, reiterating the 
contents of the VCAA, and soliciting any further evidence the 
veteran wished to submit.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of the RO's reviews, 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's SMRs, VA treatment records, and 
numerous private treatment records.  The veteran was also 
afforded two VA medical examinations in the course of this 
claim.  Given the standard of the regulation, the Board finds 
that VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for left knee disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


